Citation Nr: 0430559	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-08 459A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in San Diego, 
California



THE ISSUE

Eligibility for enrollment in, and access to, Department of 
Veterans Affairs medical care benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1944 to July 1946.

This appeal arises from a March 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
San Diego, California.  In this decision, the VAMC found the 
veteran was ineligible for VA medical care.


FINDINGS OF FACT

1.  The veteran had active service from June 1944 to July 
1946.

2.  The veteran submitted to VA his application for VA 
medical care (VA Form 10-10EZ) on March 11, 2003.

3.  The veteran does not meet the criteria to be placed in 
priority groups 1 through 7 under the provisions of 38 C.F.R. 
§ 17.36.


CONCLUSION OF LAW

The veteran is not eligible for enrollment in, and access to, 
VA medical care benefits.  38 U.S.C.A. § 1710 (West 2002); 
38 C.F.R. § 17.36 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  The President of the United States signed into law 
in November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduced several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  However, 
the U. S. Court of Appeals for Veterans Claims (Court) ruled 
in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that 
the provisions of the VCAA are not applicable where the law, 
not the factual evidence, is dispositive.  As this case 
concerns a legal determination of eligibility to VA medical 
care under the provisions of Chapter 17 of the Code of 
Federal Regulations, the provisions of the VCAA are not 
applicable.

Initially, VA must provide the veteran with a VA Form 10-10EZ 
(Application for Health Benefits).  See 38 C.F.R. 
§ 17.36(d)(1).  The veteran fully completed such a form and 
submitted it to VA on March 11, 2003.

According to the provisions of 38 C.F.R. § 17.36(d)(6), VA 
must provide a claimant with notification of his enrollment 
status and to what priority group he was assigned.  See 
38 C.F.R. § 17.36(b).  This decision must be based on all 
evidence available to VA.  The notification of this decision 
must be done by letter, inform the claimant of VA's reasons 
and bases for its decision, and inform him of his appellate 
rights.  See also 38 C.F.R. § 17.36(d)(2), (4).  

In an undated letter and another letter sent to the veteran 
in March 2003, and in the Statement of the Case (SOC) of 
April 2003, the VAMC informed the veteran of the actions he 
must take and the type of evidence required in order to 
establish his eligibility for, and access to, VA medical 
care.  The SOC informed him of the required evidence showing 
a current service-connected disability, some type of other 
special eligibility attribute, or the requisite financial 
hardship.  The letter informed him of the need to apply for 
medical care in the VA medical system prior to January 17, 
2003.  The SOC and VAMC letters specifically notified the 
veteran of the evidence that it had considered, the pertinent 
laws and regulations, and the reasons and bases for VA's 
decision.  Based on the above analysis, the duty to notify 
and assist requirements of 38 C.F.R. § 17.36 have been met.  
In addition, the SOC provided in April 2003 fully meets the 
requirements of 38 U.S.C.A. § 7105(d)(1) as it provided 
notification of the evidence reviewed and informed the 
veteran of its reasons and bases for denying his claim.  See 
also 38 C.F.R. § 19.29.  

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the VA Form 9 
(Appeal to the Board of Veterans' Appeals) provided to him 
along with the SOC of April 2003.  He provided testimony at a 
hearing before the Board February 2004.  

At this hearing and in July 2004, the Board received 
additional evidence from the veteran.  He specifically 
declined to waive review of this evidence by the Agency of 
Original Jurisdiction (AOJ).  However, a detailed review of 
the evidence submitted since the issuance of the SOC in April 
2003 reveals that remand for consideration of the more recent 
submissions is not warranted.  The evidence submitted since 
April 2003 consists of mostly copies of evidence already 
contained in the claims file that were available for review 
by the adjudicator at the AOJ.  The only new documents are 
brief contentions from the veteran, which are duplicative of 
prior arguments, and a copy of his military separation 
notice, which provides no evidence pertinent to the current 
claim.  That is, VA has conceded the type and dates of 
military service.  As no relevant new evidence has been 
submitted since April 2003, remand is not required and would 
only needlessly delay a final decision in this case.

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.  To the extent that VA in any way has 
failed to fulfill any duty to notify and assist the 
appellant, the Board finds that error to be harmless.  See 
38 C.F.R. § 20.1102; see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's duty to notify and assist).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As the veteran is 
not eligible for VA medical care as a matter of law, there is 
no additional/pertinent information to dispute VA's findings 
of March 2003.  Thus, further development of this issue would 
serve no useful purpose.  No amount of notice can change this 
legal finding.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Therefore, any error regarding VA's duty to 
notify and assist in this case is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.   In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Eligibility for VA Medical Care

A veteran must be enrolled in the VA healthcare system as a 
condition for receiving the authorized medical care under the 
provisions of United States Code, Chapter 38.  38 U.S.C.A. 
§ 1710; 38 C.F.R. § 17.36(a).  A veteran enrolled based on 
having a disorder associated with exposure to a toxic 
substance or radiation, for a disorder associated with 
service in the Southwest Asia theater of operations during 
the Gulf War, or any illness associated with service in 
combat in a war after the Gulf War or during a period of 
hostility after November 11, 1998, is eligible for VA medical 
care.  38 C.F.R. § 17.36(a)(3).

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority: 

(1)	Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-
connected disabilities or unemployability.
(2)	Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-
connected disabilities.
(3)	Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on 
one or more service-connected disabilities; veterans 
who were discharged or released from active military 
service for a disability incurred or aggravated in the 
line of duty; veterans who receive disability 
compensation under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended 
pursuant to 38 U.S.C.A. § 1151, but only to the extent 
that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended 
because of the receipt of military retired pay; and 
veterans receiving compensation at the 10 percent 
rating level based on multiple noncompensable service-
connected disabilities that clearly interfere with 
normal employability.
(4)	Veterans who receive increased pension based on 
their need for regular aid and attendance or by reason 
of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the 
Chief of Staff (or equivalent clinical official) at the 
VA facility where they were examined.
(5)	Veterans not covered by 38 C.F.R. § 17.36(b)(1) 
through (b)(4) of this section who are determined to be 
unable to defray the expenses of necessary care under 
38 U.S.C.A. § 1722(a).
(6)	Veterans of the Mexican border period or of World 
War I; veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in 
the Southwest Asia theater of operations during the 
Gulf War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period 
of hostility after November 11, 1998; and veterans with 
0 percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.
(7)	Veterans who agree to pay to the United States the 
applicable copayment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous 
year constitutes "low income" under the geographical 
income limits established by the U.S. Department of 
Housing and Urban Development for the fiscal year that 
ended on September 30 of the previous calendar year.  
See 42 U.S.C.A. § 1437a(b)(2).
(8)	Veterans not included in priority category 4 or 7, 
who are eligible for care only if they agree to pay to 
the United States the applicable copayment determined 
under 38 U.S.C.A. § 1710(f) and 1710(g). 

Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except that those veterans in priority 
category 8, who either were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date.  These veterans are not eligible to be enrolled.  
38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 17.36(c)(2).

A veteran may apply to be enrolled in the VA healthcare 
system at any time.  A veteran who wishes to be enrolled must 
apply by submitting a VA Form 10-10EZ to a VA medical 
facility.  38 C.F.R. § 17.36(d)(1). 

Upon receipt of a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee upon 
determining that the veteran is in a priority category 
eligible to be enrolled.  Upon determining that a veteran is 
not in a priority category eligible to be enrolled, VA will 
inform the applicant that the applicant is ineligible to be 
enrolled.  38 C.F.R. § 17.36(d)(2). 

Veterans will be placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran will be placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran may be 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness will also be placed in priority category 7 or 
priority category 8, as applicable, if the veteran has 
previously agreed to pay the applicable copayment, for all 
matters not covered by priority category 6.  38 C.F.R. 
§ 17.36(d)(3).

For purposes of enrollment for VA medical care, 
catastrophically disabled means to have a permanent severely 
disabling injury, disorder, or disease that compromises the 
ability to carry out the activities of daily living to such a 
degree that the individual requires personal or mechanical 
assistance to leave home or bed or requires constant 
supervision to avoid physical harm to self or others.  This 
definition is met if an individual has been found by the 
Chief of Staff (or equivalent clinical official) at the VA 
facility where the individual was examined to have a 
permanent condition specified in 38 C.F.R. § 17.36(e)(1); to 
meet permanently one of the conditions specified in 38 C.F.R. 
§ 17.36(e)(2) by a clinical evaluation of the patient's 
medical records that documents that the patient previously 
met the permanent criteria and continues to meet such 
criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment; or to meet permanently one of the conditions 
specified in 38 C.F.R. § 17.36(e)(2) of this section by a 
current medical examination that documents that the patient 
meets the permanent criteria and will continue to meet such 
criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment. 

Under 38 C.F.R. § 17.36, a permanent condition includes 
quadriplegia and quadriparesis, paraplegia, blindness, 
persistent vegetative state, or a condition resulting from 
two of the following procedures provided the two procedures 
were not on the same limb:

(i)	Amputation through hand;
(ii)      Disarticulation of wrist;
(iii)     Amputation through forearm;
(iv)     Disarticulation of forearm;
(i)	Amputation or disarticulation through elbow;
(ii)	Amputation through humerus;
(iii)	Shoulder disarticulation;
(iv)	Forequarter amputation;
(v)	Lower limb amputation not otherwise specified;
(vi)	Amputation of great toe;
(vii)	Amputation through foot;
(viii)	Disarticulation of ankle;
(ix)	Amputation through malleoli;
(x)	Other amputation below knee;
(xi)	Disarticulation of knee;
(xii)	Above knee amputation;
(xiii)	Disarticulation of hip; and
(xiv)	Hindquarter amputation. 

38 C.F.R. § 17.36(e)(1).

Under 38 C.F.R. § 17.36, a permanent condition also includes:

(i)	Dependent in 3 or more Activities of Daily Living 
(eating, dressing, bathing, toileting, transferring, 
incontinence of bowel and/or bladder), with at least 
3 of the dependencies being permanent with a rating 
of 1, using the Katz scale.
(ii)	A score of 10 or lower using the Folstein Mini-Mental 
State Examination.
(iii)	A score of 2 or lower on at least 4 of the 13 motor 
items using the Functional Independence Measure.
(iv)	A score of 30 or lower using the Global Assessment of 
Functioning. 

38 C.F.R. § 17.36(e)(2).

As noted above, the veteran's active service was from June 
1944 to July 1946.  This period of service is considered to 
have occurred during a recognized period of war, that is, 
World War II.  See 38 C.F.R. § 3.2.  However, the veteran has 
not claimed to have been involved in combat or issued any 
expeditionary or campaign ribbons, or any decorations for 
valor or injury during combat.  His Notice of Separation from 
U. S. Naval Service confirms this information.  On his 
application for VA medical benefits, the veteran acknowledged 
that he is not currently service connected for any type of 
disability nor was he a POW.  There are no claims or evidence 
that the veteran received a medical discharge from the 
military for a disability received in the line of duty.  He 
has not been awarded compensation under the provisions of 
38 U.S.C.A. § 1151.  The veteran is not currently in receipt 
of a nonservice-connected disability pension and has not 
alleged that he is in need of aid and attendance or is 
permanently housebound.  He has not contended that he has any 
type of disability that would be considered catastrophically 
disabled under the conditions listed at 38 C.F.R. § 17.36(e).  
He has not claimed to have ever been exposed to toxins in the 
Gulf War, Agent Orange (toxic herbicides), or radiation as a 
result of his military service.  Based on this evidence, the 
veteran is not eligible to be placed in priority groups 1, 2, 
3, 4, or 6.

On the application for VA medical benefits, the veteran 
declined to provide his financial information.  He did 
disclose that he continued to work part-time as an attorney.  
The veteran has never contended that his income met the 
limitations at 38 U.S.C.A. § 1722(a) and those of the 
Department of Housing and Urban Development at 42 U.S.C.A. 
§ 1437a(b)(2).  Therefore, the veteran is not eligible to be 
placed in priority groups 5 or 7.

The VAMC has reported that the veteran's application for VA 
medical care (VA Form 10-10EZ) was received by facsimile at 
its location on March 11, 2003.  Included in the claims file 
is a copy of the VA Form 10-10EZ dated in December 2002.  At 
his Board hearing, the veteran acknowledged that he could not 
remember if this application was sent on this date or even 
when this application had been filed with VA.  However, the 
veteran noted that he started the process to apply for VA 
medical benefits in December 2002 by completing the VA 
application form; confirming over the telephone his military 
service number with a VA employee of the VAMC prior to 
January 17, 2003; and requesting his military records from 
the National Personnel Records Center on January 3, 2003.  
The veteran indicated that he did not receive a copy of his 
separation notice until August 2003.  He appears to contend 
that VA should apply the date of his telephone conversation 
to verify his service number and/or request for his military 
records as the date VA received his application for VA 
medical care.  

The veteran submitted a National Personnel Records Center 
(NPRC) form that requested documentation confirming his 
active military service.  To the question posed for the 
veteran to explain the purpose of why he requested this 
information, the veteran responded, "to apply for health 
benefits."  

Unfortunately, regulations at 38 C.F.R. § 17.36(d)(1) are 
clear that to be considered for enrollment in the VA 
healthcare system the veteran must submit a VA Form 10-10EZ.  
See also 38 C.F.R. § 3.151(a).  There is no corroborating 
evidence of record that the veteran submitted this form or in 
any way contacted VA about his intention to apply for medical 
care prior to March 11, 2003.  While the veteran may have had 
an intention to file such a claim, or even contacted VA 
personnel about such an application, such action does not 
meet the regulatory requirements.  

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority group 8.  VA 
did not receive the requisite application for VA medical care 
until March 11, 2003.  Regulations at 38 C.F.R. § 17.36(c) 
prohibit enrollment of priority group 8 members whose 
applications are received after January 17, 2003.  Therefore, 
the veteran's claim must be denied.  While the veteran has 
argued as a matter of equity he should receive VA medical 
care, the Board's decisions are controlled by law, 
regulation, instructions from the Secretary, and precedent 
opinions of VA General Counsel.  38 U.S.C.A. § 7104(c).  As 
law and regulations prohibit the benefit sought by the 
veteran, his claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

The veteran contended at his Board hearing that the 
Secretary's actions and VA notification procedures were 
arbitrary, unreasonable, and discriminatory.  These actions 
were claimed to have violated the due process and equal 
protection clauses of the Fifth and Fourteenth Amendments to 
the U. S. Constitution.  In this regard, it is noted that the 
U. S. Supreme Court held in Johnson v. Robison, 415 U.S. 361, 
367-68 (1974) that the Board does not have jurisdiction to 
determine the constitutionality of its governing statutes.  
(Adjudication of the constitutionality of congressional 
enactments has generally been thought beyond the jurisdiction 
of administrative agencies).

(Continued on next page.)



ORDER

The appeal is denied.





	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



